DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and specie 2, fig. 6-8 in the reply filed on 2/1/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the membrane having, “…a wedge radial length that can be varied depending upon the large-scale device being replicated.” The large-scale device is not defined or included as part of the claimed invention. Therefore, the precise wedge radial length of the membrane cannot be accurately determined as it appears to be defined in relation to some unknown device. For examination purposes a membrane having any wedge radial length will be deemed sufficient to meet the limitations of the claim and the recitation of the length being varied is interpreted as a process limitation of an intended use that does not provide any further structural limitations to the recited tool.
	The additional claims are rejected as depending from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadoya et al. US 5,273,560.

Claim 1, Kadoya teaches a tool comprising a disc shaped housing (62) having an annular groove capable of receiving a seal (61a) and having a fluid inlet (66) and a fluid outlet (30), and a filter receiving region (60) in fluid communication with the fluid inlet and the fluid outlet, the filter receiving region being defined by a wedge shaped slot rigid wall framework (60) configured to hold and compress pleats of a membrane and a wedge shaped pleated membrane (59) having one or more pleats, the wedge shaped pleated membrane has a wedge radial length (fig. 17-20, 25-40). The wedge shaped membrane will have a radial length by virtue of the membrane having a wedge shape and thus the length of the pleats will inherently be a radial length as measured along a direction that passes through where the edges of the wedge would intersect. The recitation of the tool being for replicating filtration characteristics of a large scale filtration device and the length that can be varied depending upon the large scale device being replicated is a recitation of intended use and does not provide any further structural limitations to the apparatus. The recitation of the framework being configured to hold pleats of a membrane in an amount effective to proportionally replicate the filtration performance of the large scale filtration device is a recitation of intended use and does not provide any further structural limitations.
Claims 3 and 5, Kadoya further teaches the pleats are oriented in an M-pleat pattern (fig. 17-20, 25 and 31); the housing comprises a cover (64) having the inlet and a base member (63) having the outlet and the filter receiving region, the cover and base member being sealed together (fig. 31, col. 10, lines 22-34).
Claim 4 recites the proportional replication is a 1:1 replication of throughput which is a recitation of intended use and does not provide any further structural limitations to the apparatus.

Response to Arguments
Applicant's arguments filed 4/1/22 have been fully considered but they are not persuasive.
Applicant argues that the wedge radial length is not necessarily relevant to the size of the large-scale filtration device for replicating characteristics. Claim 1 recites, “…the wedge-shaped pleated membrane has a wedge radial length that can be varied depending upon the large-scale device being replicated.” Thus, contrary to applicant’s argument, the claim language requires the wedge radial length depends upon the large-scale device being replicated. For this reason, the claim is indefinite.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,178,760		Solberg, Jr.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778